Case 5:18-cv-01983-LCB Document 86-23 Filed 10/14/20 Page 1 of 1            FILED
                                                                   2020 Oct-14 PM 04:32
                                                                                  04:29
                                                                                  04:30
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




                    EXHIBIT 6 (Part 15)
               Deposition of David Repka
                  Exhibits 128 Con't
                FILED UNDER SEAL
